By the Court,

Cole, J.
We are satisfied that tbe allegations of fraud contained in tbe complaint, are sufficient, if true, to set aside tbe allowance and settlement of Staples’ account against tbe estate of Jobn McLacblan, made before tbe probate court. Tbe allegations are rather general, but perhaps they are as specific as tbe nature of tbe case will permit. It is averred in substance, that be, desirous of defrauding tbe heirs at law of Jobn, obtained letters of administration upon bis estate, and witb a fraudulent purpose got commissioners appointed to allow claims against that estate; that be presented bis claim amounting to over three thousand dollars, and by fraudulent representations that it was justly and honestly bis due, got tbe same allowed, &c. A copy of that account accompanies tbe complaint, and it certainly looks very suspicious, and tends strongly to sustain tbe allegations that fraud was used in procuring sucb a claim to be allowed. It may be susceptible of explanation, but upon its face it looks like a most unjust and unconscionable claim. If it can be shown that its allowance was obtained by fraud, then it can be impeached and set aside. For it is well settled that equity will relieve against judgments and decrees obtained by fraud. 1 Story’s Eq. Jur., sec. 252; Willard’s Eq., 160, and cases cited in notes. •
But it .is objected that several causes of action have been *452improperly united, by joining causes of action against tbe respondents as executors of tbe last will and testament of James McLacblan, witb a cause of action against Staples, as administrator of tbe estate of Jobn McLacblan. This objection presents a question of some difficulty, but we think it is not insuperable.
Tbe primary object and purpose of tbe action is to set aside tbe allowance of tbe claim of Staples against tbe estate of Jobn McLacblan deceased, and to bave him account for tbe moneys and property wbicb bave come into bis bands as administrator of that estate. Now it is absolutely necessary and essential for tbe accomplishment of this object, that tbe executors of tbe estate of James McLacblan settle their account as executors, before it can possibly be known witb what amount Staples, as administrator, should be charged. He was executor of one estate and administrator of tbe other. What be has received as executor and what as administrator, can only be ascertained on a settlement of tbe two accounts. There was an obvious impropriety in bis being appointed administrator of John’s estate. Eor tbe administrator of tbe last estate was tbe person to look after and attend to tbe settlement of tbe executors of James’ estate. It is evident there must be a considerable amount of rents and profits from tbe real estate. What has become of them ? Who is to be charged witb them, tbe executors of tbe estate of James McLacblan or tbe administrator of tbe estate of Jobn McLacblan ? As Staphs has been acting in both capacities, there is a complete confusion in tbe transactions and affairs of tbe two estates. Had tbe executors settled their account as they should bave done, there would then bave been no necessity for making McKay a party to this action. Now, although McKay is not implicated in tbe alleged fraud of procuring an unfounded claim to be allowed against tbe estate of Jobn McLacblan, yet be is á necessary party to some portion' of tbe case. Eor there cannot be a full accounting on tbe part of Staples without tbe previous administration is settled. It seems, then, impossible to proceed against Staples without McKay. Tbe affairs of tbe two estates bave become so blended and mixed together that there cannot be a settle*453ment of tbe one without a settlement of the other. We are therefore of the opinion that the objection of ness cannot be sustained. Besides, it is stated by Mr. Justice Story, in his work on Equity Pleadings, after a full review of the authorities, that there is not any positive, inflexible rule as to what, in the sense of the courts of equity, constitutes multifariousness, which is fatal to the suit on demurrer. These courts always exercise a sound discretion in determining whether the subject matters of the suit are properly joined or not, and whether the parties, plaintiffs or defendants, are also properly joined or not. It is not very easy, he adds, a priori, to say what is or what ought to be the true line regulating the course of pleading on this point. All that can be done in each particular case, as it arises, is to consider whether it comes nearer to the class of decisions where the objection is held to be fatal, or the other class, where it is held not to be fatal. And in new cases it is to be presumed that the court will be governed by those analogies which seem best founded in general convenience, and will best promote the due administration of justice, without multiplying litigation on the one hand, or drawing suitors into needless and oppressive expenses on the other. Sec. 539 ; see also secs. 271 to 286. It appears to us that there is no way so convenient, or attended with so little expense, for settling the estates of James McLachlan and John McLachlan, as to settle them together in this action. All that McKay can complain of, in being joined in the suit, is that he has no interest in the litigation about John’s estate. But there must be a settlement by him and his co-executor, as incidental to the main purpose of this action, and a full accounting by Staples as administrator.
We therefore think the demurrer to the complaint on the ground of multifariousness was improperly sustained.
The order of the circuit court sustaining it must be reversed, and the cause remanded for further proceedings.